Citation Nr: 1018897	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  05-21 881	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1965 to 
August 1967, including service in the Republic of Vietnam 
from August 20, 1966 to August 19, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's claims for 
service connection for psoriasis, bilateral hearing loss and 
PTSD.

Jurisdiction over this matter was transferred to the Boston, 
Massachusetts RO after the issuance of the July 2004 rating 
decision.

The Board remanded the instant matters for additional 
development and adjudication in its February 2008 decision.

An October 2009 rating decision issued by the Appeals 
Management Center in Washington D.C. granted the Veteran's 
claim for service connection for psoriasis and assigned an 
initial rating.  The Veteran has not filed a notice of 
disagreement disputing this assigned initial rating.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.



FINDING OF FACT

There is a nexus between the Veteran's current bilateral 
hearing loss and service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309,3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5- 
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim for service connection 
for bilateral hearing loss.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §§ 3.303(d).

Certain chronic diseases such as organic diseases of the 
nervous system may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing loss status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss Claim

The Veteran contends that he suffers from bilateral hearing 
loss as a result of his in-service noise exposure.

An August 1965 service entrance examination was negative for 
any relevant abnormalities and the Veteran denied suffering 
from ear trouble in the accompanying Report of Medical 
History (RMH).  An audiogram conducted in October 1966 
revealed the following thresholds, measured in decibels:


Hertz	500	1,000	2,000	4,000	Average

Right	20	5	5	15	11.25
Left	 	30	10	15	20	18.75
An August 1967 service discharge examination was also negative 
for any relevant abnormalities and the Veteran denied 
suffering from ear trouble or hearing loss in the accompanying 
RMH.  Audiological testing results, measured in decibels, were 
as follows:

Hertz	500	1,000	2,000	4,000	Average

Right	20	10	15	5	12.5	
Left	 	15	15	10	5	11.25	

The remaining service treatment records were negative for any 
complaints, treatments or diagnoses of hearing loss.

Service personnel records document that the Veteran served as 
a welder and a machinist during service. 

A March 1993 private audiological examination reflects the 
Veteran's reports of left ear hearing loss for the past 20 
years and that he first noticed this condition after his 
discharge from service.  His right ear speech recognition 
score was 100 percent and his left ear speech recognition 
score was 88 percent.  Audiological testing results, measured 
in decibels, were as follows:

Hertz	500	1,000	2,000	3,000	4,000	Average

Right	10	10	5	X	15	10
Left	 	10	10	20	45	55	28

Following this March 1993 examination, an impression of 
asymmetrical high frequency sensorineural hearing loss was 
made.  The examiner noted that his hearing was adequate for 
communication but that he may strain to hear under adverse 
listening conditions.

The Veteran reported that he first recalled noticing a hearing 
problem about 20 years ago when he began to have difficulty 
understanding what people were saying in an October 1998 
statement.

A February 1999 QTC examination noted that the Veteran's 
tympanic membrane, ear canal and entire auricle muscle were 
normal and were without any evidence of disease.  Audiological 
testing revealed high tone sensorineural loss in the left ear 
and moderate sensorineural loss in the right ear while his 
discrimination score was 96 percent bilaterally.  Hearing 
amplification was not recommended.

A January 2004 VA otolaryngology opinion from Dr. R. S. 
indicates that the Veteran had a history of noise exposure as 
helicopter machinist and from incoming artillery at "Quin 
Yhon" in service.  Audiograms revealed high frequency hearing 
loss, with the left greater than the right.  The physician 
opined that, in all probability, this was a consequence of 
noise induced hearing loss.

Complaints of bilateral hearing loss, with the left worse than 
the right, were noted in a March 2008 VA audiological 
examination.  In-service noise exposure while working on the 
flight line from helicopters was reported.  Occupational or 
recreational noise exposure was denied.  Tympanometry revealed 
normal middle ear function bilaterally.  

Right ear speech recognition score was 92 percent; left ear 
speech recognition score was 72 percent.  Audiological testing 
results, measured in decibels, were as follows:

Hertz	500	1,000	2,000	3,000	4,000	Average

Right	15	15	5	10	20	13
Left	 	35	30	50	60	75	50

Following this March 2008 examination and a review of the 
Veteran's treatment records, a diagnosis of asymmetric 
sensorineural hearing loss, worse in the left ear, was made.

A January 2010 VA audiology examination reflects the Veteran's 
reports of hearing difficulty, particularly in the left ear.  
Military noise exposure from the flight line and helicopters 
was reported.  Post-service occupational noise exposure 
included work in a machine shop and recreational noise 
exposure from the occasional use of power tools.  Tympanometry 
revealed normal middle ear pressure and compliance 
bilaterally.  

Right ear speech recognition was 98 percent and left ear 
speech recognition was 84 percent.  Audiological testing 
results, measured in decibels, were as follows:

Hertz	500	1,000	2,000	3,000	4,000	Average

Right	15	10	0	20	35	16
Left	 	25	20	45	70	80	48

The January 2010 examiner noted that these audiological levels 
would have significant effects on the Veteran's occupation but 
would not affect his usual daily activities.  The examiner, 
following this examination and a review of the Veteran's 
claims file, opined that it was as likely as not that the 
Veteran's bilateral high frequency sensorineural hearing loss 
was related to his military noise exposure and it was as 
likely as not that it had also been aggravated by his post-
military occupational and recreational noise exposure.  This 
opinion was based upon the Veteran's history of military and 
post-military noise exposure, his in-service audiological 
testing results, the configuration of his hearing loss and the 
examiner's clinical experience.

The Veteran has bilateral hearing loss as defined by VA 
regulations as he has a threshold in excess of 40 decibels 
beginning with the March 1993 private examination for his left 
ear; and a speech discrimination score of 92 percent in the 
right ear at the March 2008 VA examination.  38 C.F.R. § 
3.385.  

Although the most recent examination did not show right ear 
hearing loss, the requirement that there be a current 
disability is satisfied if the disorder is shown at any time 
since the claim was filed, even if not shown in the most 
recent evidence.  McClain v. Nicholson, 21 Vet App 319 (2007).  
The Veteran filed his claim for service connection prior to 
the March 2008 evaluation.

In-service noise exposure is conceded as the Veteran's reports 
of acoustic trauma are consistent with his reported duties and 
service history.  

The January 2010 VA audiological examiner linked the Veteran's 
hearing loss to his service as well as his post-service 
occupational and recreational noise exposure.  This examiner 
identified and addressed pertinent clinical evidence and 
provided a rationale for her opinion.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  In addition, a VA 
otolaryngologist opined that "in all probability" this 
hearing loss was related to service in a January 2004 letter.  

The evidence is at least in equipoise and the Veteran's claim 
for service connection for bilateral hearing loss is granted.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

In its February 2008 remand, the Board instructed the agency 
of original jurisdiction (AOJ) to contact the United States 
Joint Services Records Research Center (JSRRC) or other 
appropriate source to verify the Veteran's reported in-service 
stressors.  These stressors included being subjected to mortar 
fire in August 1966 immediately after arriving in the Saigon 
area and an episode in January or February 1967 in which the 
Veteran struck and killed two Vietnamese men, variously 
reported to be Viet Cong, with a truck.  In addition, the AOJ 
was asked to inquire as to whether unit records such as a 
history of operations or lessons learned for the Veteran's 
unit to determine whether he had been subjected to mortar fire 
at "Qui Nhou" (presumably a reference to Qui Nhon) as 
reported.

A March 2008 Personnel Information Exchange System (PIES) 
request sought information related to a purported mortar fire 
incident that took place in August 1966 in Saigon.  A request 
was also made for information related to the reported January 
or February 1967 incident in which the Veteran struck and 
killed two Vietnamese men.  While the April 2008 response to 
this request indicated that Saigon had been subjected to 
mortar fire in August 1966, but prior to the Veteran's arrival 
in-country; no response to the request regarding the January 
or February 1967 incident is of record.  The record does not 
show that an inquiry was made as to whether there were unit 
records that would support the Veteran's reports that he was 
subjected to mortar fire on multiple occasions while stationed 
at Qui Nhon between August 1966 and January 1967.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court of 
Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Therefore, in accordance with the holding in Stegall, the 
Board finds that this appeal must be remanded again in order 
to allow for the stressors identified by the Veteran and in 
the Board's January 2008 decision to be verified.

The text of the April 2004 opinion from VA psychiatrist Dr. 
S. S. suggests that the Veteran has been receiving VA 
treatment for PTSD.  In addition, the March 2003 opinion from 
the Vet Center states that the Veteran had been undergoing 
individual counseling.  As these records have been identified 
and are relevant to the Veteran's claim, they must be 
obtained.  38 U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the JSRRC or 
other appropriate source and request 
supporting evidence of the claimed 
stressors as provided by the Veteran. If 
additional information is needed to 
complete this request, the Veteran should 
be advised of the specific information 
needed. 

The claimed stressors include a January or 
February 1967 incident in which the 
Veteran struck two Vietnamese men, 
reported at times to be Viet Cong, with 
his truck between Qui Nhon and Chu Lai.  
He also claimed to be subjected to mortar 
fire on multiple occasions while stationed 
with his unit at Qui Nhou between August 
1966 and January 1967.

2.  The AOJ should obtain the Veteran's VA 
treatment records, including any available 
Vet Center treatment records.  VA 
treatment records dated between March 1997 
and September 1998 are located in the 
claims file.

If these records are unavailable, this 
should be documented in the claims file.

3.  If any claim on appeal remains denied, 
the AOJ should issue a SSOC before 
returning the case to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


